         Case 1:17-cv-00999-RDM Document 82 Filed 12/28/18 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


CALIFORNIA ASSOCIATION OF PRIVATE
POSTSECONDARY SCHOOLS,

                        Plaintiff,

v.                                                        Civil Action No. 17-999 (RDM)

ELISABETH DeVOS, Secretary, U.S.
Department of Education, et al.,

                        Defendants.


     CALIFORNIA ASSOCIATION OF PRIVATE POSTSECONDARY SCHOOLS’
            MOTION FOR LEAVE TO AMEND THE COMPLAINT

       Plaintiff California Association of Private Postsecondary Schools (“CAPPS”) hereby

moves for leave to amend the Complaint pursuant to Federal Rule of Civil Procedure 15(a)(2).

Pursuant to Local Rules 7(i) and 15.1 and the Court’s Standing Order in Civil Cases, paragraph

7, a copy of the proposed Amended Complaint, along with a redline comparison between the

Amended Complaint and the original Complaint, are attached to this Motion. A proposed order

also is attached, pursuant to Local Rule 7(c).

                                        BACKGROUND

       CAPPS’s complaint, filed on May 24, 2017, challenged four aspects of the Department of

Education’s November 2016 rule, 81 Fed. Reg. 75,926 (Nov. 1, 2016): (1) the Borrower Defense

Provisions (Counts 1-3); (2) the Financial Responsibility Provisions (Counts 4-6); (3) the

Repayment Rate Provision (Counts 7-9), and (4) the Arbitration and Class Action Waiver Ban

(Counts 10-12).

       On October 16, 2018, the Court denied CAPPS’s Renewed Motion for Preliminary

Injunction. See Mem. Op. & Order 4 (Oct. 16, 2018), Dkt. 76. With respect to three of the four
          Case 1:17-cv-00999-RDM Document 82 Filed 12/28/18 Page 2 of 5



regulatory initiatives challenged by CAPPS—the Borrower Defense Provisions, the Financial

Responsibility Provisions, and the Repayment Rate Provision—the Court held that CAPPS had

failed to demonstrate standing, and also had failed to establish irreparable harm. Id. at 21, 27,

32. With respect to the Arbitration and Class Action Waiver Ban, the Court held that CAPPS

had established standing, but that CAPPS had failed to establish irreparable harm. Id. at 13,18-

19.

        The proposed amendment deletes the claims for which the Court found that CAPPS lacks

standing. It also deletes, in the interest of streamlining the issues for resolution, one of the

several grounds for challenging the Arbitration and Class Action Waiver Ban and the request for

injunctive relief.

                                           ARGUMENT

        Federal Rule of Civil Procedure 15(a)(2) provides that, after the time has elapsed for a

party to amend its pleading as a matter of course, see Fed. R. Civ. P. 15(a)(1), the party may

amend its pleading with leave of court. Fed. R. Civ. P. 15(a)(2). Rule 15(a)(2) provides that

“[t]he court should freely give leave when justice so requires.” Id. Although the decision

whether to grant leave to amend is within the district court’s discretion, a court should grant

leave to amend absent a sufficient reason “such as undue delay, bad faith or dilatory motive on

the part of the movant, repeated failure to cure deficiencies by amendments previously allowed,

undue prejudice to the opposing party” by allowing the amendment, and “futility of

amendment.” Foman v. Davis, 371 U.S. 178, 182 (1962); Djourabchi v. Self, 240 F.R.D. 5, 13

(D.D.C. 2006) (stating that leave to amend “is appropriate” absent the reasons listed in Foman).

        Here, CAPPS seeks leave to amend its Complaint to remove the claims for which the

Court concluded CAPPS failed to establish standing—the Borrower Defense Provisions, the



                                                   2
         Case 1:17-cv-00999-RDM Document 82 Filed 12/28/18 Page 3 of 5



Financial Responsibility Provisions, and the Repayment Rate Provision. To narrow the issues

for resolution, CAPPS also seeks to remove its due process challenge to the Arbitration and

Class Action Waiver provision, as well as its request for injunctive relief.

       CAPPS respectfully requests that the Court grant the motion for leave to amend. None of

the reasons discussed in Foman is present here: CAPPS seeks leave to amend in good faith; did

not unduly delay or act with dilatory motive; and did not fail repeatedly to cure deficiencies in its

pleadings. See Foman, 371 U.S. at 182. Additionally, the Department of Education and the

Borrower-Intervenors will not suffer prejudice by an amendment of the Complaint. (Nor will the

State amici). The amendment, moreover, will not be futile. The amendment will remove legal

challenges on which the Court has found that CAPPS lacks standing, and it will clarify the issues

on the remaining claims. Granting CAPPS’s Motion furthers the interest of judicial economy

and will facilitate a more efficient resolution of the case. See Fed. R. Civ. P. 1.1

       CAPPS’s concurrently-filed Motion and Memorandum in Support of Summary Judgment

addresses CAPPS’s challenge to the Arbitration and Class Action Waiver Ban—a provision that,

in CAPPS’ view (and as set forth in the Motion and Memorandum), is unlawful for numerous

reasons. Accordingly, CAPPS respectfully requests that, if the Court grants CAPPS’s Motion for

Leave to Amend the Complaint, the previously-filed pleadings and CAPPS’s Motion and

Memorandum in Support of Summary Judgment be applied to the Amended Complaint, in order

to avoid further delays that might be accompanied by the filing of a new Answer or new

summary judgment briefing. CAPPS further respectfully requests that the Amended Complaint

1
    A party also may amend its pleading with the opposing party’s written consent. Fed. R. Civ.
    P. 15(a)(2). The Department has consented to CAPPS’s Motion to Amend the Complaint.
    The Borrower-Intervenors (with regard to whom a motion to reconsider their intervention is
    pending) have declined to consent to CAPPS’s Motion. The State amici have not responded
    to CAPPS’s inquiry regarding consent.


                                                  3
            Case 1:17-cv-00999-RDM Document 82 Filed 12/28/18 Page 4 of 5



relate back to the date of the original Complaint for purposes of Federal Rule of Civil Procedure

15(c)(1).

                                        CONCLUSION

       For the foregoing reasons, CAPPS respectfully requests that the Court grant CAPPS’s

Motion for Leave to Amend the Complaint.




Dated: December 28, 2018                            Respectfully submitted,

                                                    /s/ Clifford M. Sloan
BORIS BERSHTEYN                                     CLIFFORD M. SLOAN, DC Bar No. 417339
SKADDEN, ARPS, SLATE, MEAGHER                       SYLVIA O. TSAKOS, DC Bar No. 888273394
    & FLOM LLP                                      SKADDEN, ARPS, SLATE, MEAGHER
4 Times Square                                          & FLOM LLP
New York, NY 10036                                  1440 New York Avenue, NW
T: 212/735-3834                                     Washington, DC 20005
                                                    T: 202/371-7000
                                                    F: 202/661-8340
                                                    Email: cliff.sloan@skadden.com

GREGORY BAILEY                                      ROBERT L. SHAPIRO, DC Bar No. 415854
SKADDEN, ARPS, SLATE, MEAGHER                       DUANE MORRIS LLP
    & FLOM LLP                                      505 Ninth Street, NW
155 N Upper Wacker Dr. #2700                        Washington, DC 20004
Chicago, IL 60606                                   T: 202/776-7867
T: 312/407-0739                                     F: 202/330-5290
F: 312/407-8604


                                      Attorneys for CAPPS




                                                4
         Case 1:17-cv-00999-RDM Document 82 Filed 12/28/18 Page 5 of 5



                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing Motion for Leave to Amend the Complaint was filed

electronically with the Clerk of the Court on December 28, 2018, using the CM/EMF system,

which will send notification of such filing to all counsel of record.




                                                      /s/ Clifford M. Sloan
                                                      Clifford M. Sloan




                                                  5
